Exhibit 10.3

JOINDER AGREEMENT


This JOINDER AGREEMENT to Global Hyatt Corporation 2007 Stockholders’ Agreement
(the “Joinder Agreement”) is made and entered into as of March 12, 2014, by and
among Hyatt Hotels Corporation, a Delaware corporation (the “Company”), and the
undersigned (the “Joining Stockholder”), and relates to that certain Global
Hyatt Corporation 2007 Stockholders’ Agreement, dated as of August 28, 2007 (as
amended from time to time, the “Stockholders’ Agreement”), by and among the
Company and the parties set forth on Schedule 1 to the Stockholders’ Agreement
(each, individually, a “Stockholder” and, collectively, the “Stockholders”).
Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Stockholders’ Agreement.
WHEREAS, Shimoda GHC, LLC (“Shimoda”) is the record holder of 958,657 shares of
Class B common stock, par value $0.01 per share, of the Company and is a
Stockholder party to the Stockholders’ Agreement;
WHEREAS, the Joining Stockholder is acquiring membership interests in Shimoda
and, in connection therewith, has agreed to become a party to the Stockholders’
Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Agreement to be Bound. The Joining Stockholder agrees that, upon the execution
of this Joinder Agreement, such Joining Stockholder shall become a party to the
Stockholders’ Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Stockholders’ Agreement and such Joining
Stockholder shall be deemed a “Stockholder” thereunder for all purposes.
2.Binding Effect. This Joinder Agreement shall be binding upon and shall inure
to the benefit of, and be enforceable by, the Company, the Stockholders and the
Joining Stockholder and their respective heirs, personal representatives,
successors and assigns.
3.Severability. If any provision of this Joinder Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a Governmental Authority, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. Upon such determination that any provision of this Joinder
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any Person or circumstance is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Joinder Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.






--------------------------------------------------------------------------------

Exhibit 10.3

4.Further Agreement. The parties hereto shall use commercially reasonable
efforts to do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments or documents as any other party may reasonably request
in order to carry out the intent and purposes of this Joinder Agreement and to
consummate the transactions contemplated hereby.
5.Effect of Headings. The Section headings of this Joinder Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Joinder Agreement.
6.Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
such respective counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by facsimile or other electronic image scan shall be effective
as delivery of a manually executed counterpart of this Agreement.
7.Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE
TO ITS INTERNAL CONFLICTS OF LAWS PRINCIPLES.
Signature Page Follows








--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the date first above written.
COMPANY:


HYATT HOTELS CORPORATION




By:_/s/ Mark S. Hoplamazian___________
Name: Mark S. Hoplamazian
Title: President and CEO




JOINING STOCKHOLDER:


GREGORY B. PENNER 2014 GRAT NO. 1




By:    _/s/ Gregory B. Penner_______________
Name: Gregory B. Penner
Title: Trustee










